  Case 14-38421         Doc 62     Filed 02/05/19 Entered 02/05/19 12:54:20              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-38421
         BENJAMIN J FARNANDIS
         RONNA M FARNANDIS
                Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/23/2014.

         2) The plan was confirmed on 02/09/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
11/07/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 09/18/2018.

         6) Number of months from filing to last payment: 47.

         7) Number of months case was pending: 51.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $11,816.00.

         10) Amount of unsecured claims discharged without payment: $89,747.25.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-38421        Doc 62      Filed 02/05/19 Entered 02/05/19 12:54:20                    Desc Main
                                     Document Page 2 of 4



Receipts:

        Total paid by or on behalf of the debtor            $69,150.00
        Less amount refunded to debtor                           $0.00

NET RECEIPTS:                                                                                 $69,150.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $3,922.50
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                     $3,008.16
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $6,930.66

Attorney fees paid and disclosed by debtor:                 $77.50


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim       Principal      Int.
Name                               Class   Scheduled      Asserted         Allowed        Paid         Paid
ARIZONA PUBLIC SERVICE         Unsecured         125.00           NA              NA            0.00       0.00
ARIZONA PUBLIC SERVICE         Unsecured         126.00           NA              NA            0.00       0.00
BANK OF AMERICA                Unsecured     34,000.00     37,865.61        37,865.61     28,502.15        0.00
CHASE                          Secured              NA            NA           789.43        789.43        0.00
CHASE                          Secured        5,729.00            NA              NA            0.00       0.00
CHASE CC                       Unsecured      4,803.00            NA              NA            0.00       0.00
CITIBANK USA                   Unsecured         140.00           NA              NA            0.00       0.00
CITIMORTGAGE                   Unsecured            NA            NA           250.88        188.84        0.00
CITIMORTGAGE                   Unsecured     34,346.00            NA              NA            0.00       0.00
CITIMORTGAGE                   Secured       34,346.00     34,439.54        34,690.42           0.00       0.00
CITIMORTGAGE                   Secured              NA         250.88          250.88           0.00       0.00
DEPARTMENT STORES NATIONAL BA Unsecured          420.00        419.94          419.94        316.09        0.00
DEPARTMENT STORES NATIONAL BA Unsecured          120.00        129.38          129.38          97.39       0.00
DISCOVER BANK                  Unsecured      1,224.00       1,224.30        1,224.30        921.55        0.00
ELAN FINANCIAL SERV            Unsecured      9,858.00            NA              NA            0.00       0.00
INFINITI FINANCIAL SERVICES    Secured       10,234.00     10,256.31        10,256.31           0.00       0.00
KEYNOTE CONSULTING             Unsecured            NA       2,531.05        2,531.05      1,905.17        0.00
MIDLAND FUNDING LLC            Unsecured      1,207.00       1,079.56        1,079.56        812.61        0.00
NATIONSTAR MORTGAGE            Unsecured           0.00           NA              NA            0.00       0.00
PRA RECEIVABLES MGMT           Unsecured      1,841.00       1,876.71        1,876.71      1,412.64        0.00
PRA RECEIVABLES MGMT           Unsecured           0.00      6,108.64        6,108.64      4,598.09        0.00
RESURGENCE CAPITAL LLC         Unsecured     19,362.00     19,643.20        19,643.20     14,785.80        0.00
SEARS/CBNA                     Unsecured      1,059.00            NA              NA            0.00       0.00
SPECIALIZED LOAN SERVICING LLC Secured       80,766.67     95,210.16        99,504.32           0.00       0.00
SPECIALIZED LOAN SERVICING LLC Unsecured     21,296.33            NA              NA            0.00       0.00
SPECIALIZED LOAN SERVICING LLC Secured              NA       4,294.16        4,294.16      4,294.16        0.00
TITLEMAX OF ILLINOIS           Secured        2,900.00       3,757.23        2,900.00      2,900.00      50.17
TITLEMAX OF ILLINOIS           Unsecured            NA            NA           857.23        645.25        0.00
US BANK NA                     Secured              NA     24,815.71             0.00           0.00       0.00
US BANK NA                     Secured              NA     10,485.78             0.00           0.00       0.00
US BANK NA                     Unsecured            NA            NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 14-38421        Doc 62     Filed 02/05/19 Entered 02/05/19 12:54:20                   Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim         Claim        Claim         Principal       Int.
Name                              Class    Scheduled      Asserted     Allowed          Paid          Paid
WAYNE WILLIAMSON MD            Unsecured         193.00           NA             NA           0.00        0.00


Summary of Disbursements to Creditors:
                                                            Claim          Principal                 Interest
                                                          Allowed              Paid                     Paid
Secured Payments:
      Mortgage Ongoing                               $134,194.74              $0.00                   $0.00
      Mortgage Arrearage                               $5,083.59          $5,083.59                   $0.00
      Debt Secured by Vehicle                         $13,156.31          $2,900.00                  $50.17
      All Other Secured                                  $250.88              $0.00                   $0.00
TOTAL SECURED:                                       $152,685.52          $7,983.59                  $50.17

Priority Unsecured Payments:
       Domestic Support Arrearage                           $0.00                 $0.00               $0.00
       Domestic Support Ongoing                             $0.00                 $0.00               $0.00
       All Other Priority                                   $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                             $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                           $71,986.50        $54,185.58                    $0.00


Disbursements:

       Expenses of Administration                           $6,930.66
       Disbursements to Creditors                          $62,219.34

TOTAL DISBURSEMENTS :                                                                       $69,150.00




UST Form 101-13-FR-S (09/01/2009)
  Case 14-38421         Doc 62      Filed 02/05/19 Entered 02/05/19 12:54:20                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
